817 F.2d 1030
46 Fair Empl.Prac.Cas.  887,43 Empl. Prac. Dec. P 37,082John C. COOK, et al., Appellants,v.PAN AMERICAN WORLD AIRWAYS, INC., Air Line PilotsAssociation, International Air Line Pilots Association, PanAm Chapter;  Flight Engineers International Association;Flight Engineers International Association, Pan Am Chapter,Appellees.F.J. LEWANDOWSKI, et al., Appellants,v.PAN AMERICAN WORLD AIRWAYS, INC., Air Line PilotsAssociation, International Air Line Pilots Association, PanAm Chapter;  Flight Engineers International Association;Flight Engineers International Association, Pan Am Chapter, Appellees.
No. 938, Docket 86-9033.
United States Court of Appeals,Second Circuit.
Argued April 6, 1987.Decided May 8, 1987.

Jeffrey C. Londa, Hutcheson & Grundy, Houston, Tex.  (Robert E. Cohn, Kevin F. Flynn, Shaw, Pittman, Potts & Trowbridge, Washington, D.C., Jeffrey M. Bernbach, New York City, of counsel), for appellants.
Richard Schoolman, New York City (Patricia J. Langer, New York City, of counsel), for appellee Pan American World Airways, Inc.
Jonathan A. Cohen, Washington, D.C.  (Gary Green, Washington, D.C., Sidney Fox, Shapiro, Shiff, Beilly, Rosenberg & Fox, New York City, of counsel), for appellee Air Line Pilots Ass'n.
David B. Rosen, O'Donnell & Schwartz, New York City (Asher W. Schwartz, O'Donnell & Schwartz, New York City, of counsel), for appellees Flight Engineers Intern. Ass'n, Flight Engineers Intern. Ass'n, Pan Am Chapter.
Before OAKES, KEARSE and CARDAMONE, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the opinion of Judge Sweet, 647 F.Supp. 816 (S.D.N.Y.1986).